Case: 6:15-cr-00043-GFVT-HAI Doc #: 360 Filed: 08/28/19 Page: 1 of 2 - Page ID#:
                                     2399



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY

                           CASE No: 15-CR-00043-GFVT-HAI


  UNITED STATES OF AMERICA

  Plaintiff,

  v.

  RALPH MINIET,

  Defendant.
  _____________________________/

                                   RULE 12.2(b) NOTICE

          COMES NOW the Defendant, RALPH MINIET, by and through undersigned

  counsel, and hereby provides notice of his intention to introduce expert evidence relating

  to a mental disease or defect or any other mental condition of the defendant bearing on

  the issue of guilt. The expert witness will be Dr. James A. Jordan. M.D. A copy of Dr.

  Jordan’s report has been produced to the United States.



                                                          Respectfully submitted,

                                                          PRIETO LAW FIRM
                                                          The White Building
                                                          One N.E. 2nd Avenue, Suite 200
                                                          Miami, FL 33132
                                                          Phone: (305) 577-3440
                                                          Fax: (305) 358-2503
                                                          frank@frankprietolaw.com




                         ________________________________________________
                                        PRIETO LAW FIRM
                             1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                               Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 360 Filed: 08/28/19 Page: 2 of 2 - Page ID#:
                                     2400




                              CERTIFICATE OF SERVICE

         I HEREBY certify that on this 28th day of August 2019, I electronically filed the

  foregoing document with Clerk of Court using CM/ECF. I also certify that the

  foregoing document is being served this day on all counsel of record via transmission

  Notices of Electronic Filing generated by CM/ECF.


                                                         By:      /s/Frank A. Prieto
                                                                  FRANK A. PRIETO, ESQ.
                                                                  Florida Bar No.: 514071




                        ________________________________________________
                                       PRIETO LAW FIRM
                            1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                              Phone (305) 577-3440 • Fax (305) 358-2503
